DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 7, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 8,460,953), hereinafter “Tanaka”, in view of Guo et al. (US 10,642,114), hereinafter “Guo”, both of record.

Regarding claim 1, Tanaka discloses a liquid crystal display (see Figs. 1-5) comprising:
a first substrate (11) including a first electrode (9);
a second substrate (21) including a second electrode (40) and a light blocking layer (22b); and
a short-circuit spacer (43) that is disposed between the first substrate (11) and the second substrate (21),
wherein the second electrode (40) is disposed between the second substrate (21) and the light blocking layer (22b),
the light blocking layer (22b) includes an opening (42), and
the second electrode (40) and the short-circuit spacer (43) contact each other in the opening (42) (see Fig. 5),
wherein the short-circuit spacer (43) electrically connects the second electrode (40) and a common voltage transmission line (18 or 18+44) disposed on the first substrate (11) (see Fig. 5).
Tanaka fails to explicitly disclose wherein the second electrode includes a cut line which is a disconnected portion of the second electrode and is disposed in a non-display area, and wherein the cut line is disposed to overlap the short-circuit spacer.
However, Guo discloses a liquid crystal display (see Figs. 3-6), wherein a second electrode (303/503/603/607) includes a cut line (e.g., in between 303a/607a and 303b/607b) 
wherein the cut line (e.g., in between 303a/607a and 303b/607b) is disposed to overlap a short-circuit spacer (306/406/506/606 and 309/409/509/609/613) (see Figs. 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second electrode includes a cut line which is a disconnected portion of the second electrode and is disposed in a non-display area, and wherein the cut line is disposed to overlap the short-circuit spacer, as in Guo, into the LCD of Tanaka to effectively discharge static electricity (Guo, col. 9, lines 3-31).

Regarding claim 2, Tanaka discloses wherein the first substrate (11) comprises a display area (A) and the non-display area (e.g., area surrounding A, Figs. 2-4), and the common voltage transmission line (18 or 18+44) disposed in the non-display area of the first substrate and contacts the short-circuit spacer (43) (see Fig. 5).

Regarding claim 3, Tanaka discloses wherein a voltage supplied to the common voltage transmission line (18 or 18+44) is transmitted to the second electrode (40) through the short-circuit spacer (43) (col. 7, lines 1-18 and col. 11, lines 1-12).

Regarding claim 4, Tanaka discloses wherein the second substrate (21) comprises a display area (A) and a non-display area (e.g., area surrounding A, Figs. 2-4), and the short-circuit spacer (43) is disposed in the non-display area (see Figs. 2-5).

claim 7, Tanaka fails to explicitly disclose wherein the cut line is disposed farther away from the display area than the short-circuit spacer.
However, Guo discloses wherein the cut line (in between 303a and 303b) is disposed farther away from the display area than a short-circuit spacer (306 and 309) (see Figs. 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cut line is disposed farther away from the display area than the short-circuit spacer, as in Guo, into the LCD of Tanaka to discharge static electricity away from the display area (Guo, col. 9, lines 3-31).

Regarding claim 11, Tanaka discloses a liquid crystal display (see Figs. 1-5) comprising:
a first substrate (11) that includes a first electrode (9); and
a second substrate (21) that includes a second electrode (40) and a light blocking layer (22b),
wherein the second electrode (40) is disposed between the second substrate (21) and the light blocking layer (22b),
the second substrate (21) includes a display area (A) and a non-display area (e.g., area surrounding A, Figs. 2-4),
the light blocking layer (22b) disposed in the non-display area includes an opening (42) (see Fig. 5), and
wherein a short-circuit spacer (43) electrically connects the second electrode (40) and a common voltage transmission line (18 or 18+44) disposed on the first substrate (11) (see Fig. 5).

However, Guo discloses a liquid crystal display (see Figs. 3-6), wherein a second electrode (303/403/503/603/607) disposed in a non-display area (peripheral area) includes a cut line (e.g., in between 303a/607a and 303b/607b) which is a disconnected portion of the second electrode (see Figs. 3-6), and
wherein the cut line (e.g., in between 303a/607a and 303b/607b) is disposed to overlap a short-circuit spacer (306/406/506/606 and 309/409/509/609/613) (see Figs. 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second electrode disposed in the non-display area includes a cut line which is a disconnected portion of the second electrode, and wherein the cut line is disposed to overlap the short-circuit spacer, as in Guo, into the LCD of Tanaka to effectively discharge static electricity (Guo, col. 9, lines 3-31).

Regarding claim 12, Tanaka discloses wherein a short-circuit spacer (43) is disposed in the non-display area between the first substrate (11) and the second substrate (21), and the second electrode (40) and the short-circuit spacer (43) contact each other in the opening (42) (see Fig. 5).

Regarding claim 13, Tanaka discloses wherein the first substrate (11) comprises a display area (A), and a non-display area (e.g., area surrounding A, Figs. 2-4), and the common voltage 

Regarding claim 14, Tanaka discloses wherein a voltage supplied to the common voltage transmission line (18 or 18+44) is transmitted to the second electrode (40) through the short-circuit spacer (43) (col. 7, lines 1-18 and col. 11, lines 1-12).

Regarding claim 16, Tanaka fails to explicitly disclose wherein the cut line is disposed farther away from the display area than the short-circuit spacer.
However, Guo discloses wherein the cut line (in between 303a and 303b) is disposed farther away from the display area than a short-circuit spacer (306 and 309) (see Figs. 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cut line is disposed farther away from the display area than the short-circuit spacer, as in Guo, into the LCD of Tanaka to discharge static electricity away from the display area (Guo, col. 9, lines 3-31).

Claims 8-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 8,460,953) in view of Guo et al. (US 10,642,114) as applied to claims 1 and 11 above, and further in view of Kwak et al. (US 8,174,661), hereinafter “Kwak”, of record.

Regarding claim 8, Tanaka discloses a column spacer (56) that is disposed between the first substrate (11) and the second substrate (21) (see Fig. 5).
Tanaka fails to explicitly disclose the column spacer is disposed in the non-display area.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the column spacer disposed in the non-display area, as in Kwak, into the LCD of Tanaka and Guo to maintain the spacing between the first and second substrates for quality.

Regarding claim 9, Tanaka discloses wherein the column spacer (56) contacts the light blocking layer (22b) (see Fig. 5).

Regarding claim 10, Tanaka discloses wherein the column spacer (56) does not contact the second electrode (40) (i.e., does not directly contact; see Fig. 5).

Regarding claim 17, Tanaka discloses a column spacer (56) that is disposed between the first substrate (11) and the second substrate (21) (see Fig. 5).
Tanaka and Guo fail to explicitly disclose the column spacer is disposed in the non-display area.
However, Kwak discloses a liquid crystal display (see Figs. 1-9), comprising a column spacer (40) that is disposed in a non-display area (PA) between the first substrate (110) and the second substrate (210) (see Figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the column spacer disposed in the non-display 

Regarding claim 18, Tanaka discloses wherein the column spacer (56) contacts the light blocking layer (22b) (see Fig. 5).

Regarding claim 19, Tanaka discloses wherein the column spacer (56) does not contact the second electrode (40) (i.e., does not directly contact; see Fig. 5).

Regarding claim 20, Tanaka and Guo fail to explicitly disclose a clock signal line that is disposed in the non-display area of the first substrate, wherein the clock signal line is disposed to overlap the column spacer.
However, Kwak discloses a clock signal line (62-67; col. 5, lines 28-43) that is disposed in the non-display area (PA) of the first substrate (110) (see Figs. 1-3),
wherein the clock signal line (e.g., 65-67) is disposed to overlap the column spacer (40) (see Figs. 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clock signal line that is disposed in the non-display area of the first substrate, wherein the clock signal line is disposed to overlap the column spacer, as in Kwak, into the LCD of Tanaka and Guo to transmit timing signals for driving the display panel.

Response to Arguments
Applicant’s arguments filed January 22, 2021 have been fully considered but they are not persuasive.  Applicant has amended independent claims 1 and 11 to include details related to a cut line and the short-circuit spacer, and has argued that the cited references do not teach or suggest these limitations.  Applicant has specifically argued that the sealant 306 of Guo does not electrically connect the second electrode and a common voltage transmission line disposed on the first substrate.
However, the primary reference of Tanaka discloses a short-circuit spacer which electrically connects the second electrode and a common voltage transmission line disposed on the first substrate.  Further, Guo discloses a cut line that is disposed to overlap a short-circuit spacer, which can include both a sealant portion (e.g., 306) and an electrical connection member portion (e.g., 309) to provide both a spacing aspect and a short-circuiting aspect in the display.
Therefore, the previous grounds of rejection have been maintained and modified as necessary due to the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The reference of Shim et al. (US 2018/0157132) discloses a liquid crystal display device, wherein the second electrode includes a cut line (Figs. 2-7).

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896